Opinión concurrente emitida por la
Juez Asociada Señora Naveira de Rodón.
La correcta aplicación de la figura de la prescripción extintiva hace indispensable la adecuada consideración de las normas que rigen las acciones por hostigamiento sexual en el empleo, una reconocida vertiente del discrimen por razón de género, y de los elementos que generalmente ca-racterizan las situaciones que provocan la creación de un ambiente de trabajo hostil. También es preciso considerar la aplicación de la figura de la prescripción extintiva a las acciones por despido constructivo. Veamos los hechos pertinentes. (1)
*895H
La recurrente María de los Ángeles Sánchez comenzó a trabajar en mayo de 1988 en la Autoridad de Energía Eléc-trica (en adelante Autoridad) como Analista de Computadoras. Laboraba en las oficinas de la Autoridad que están localizadas en la Avenida Ponce de León en Santurce. A partir de septiembre de 1988, el Sr. Ornar Santiago, compañero de trabajo asignado a la División de Su-ministros, comenzó a realizar una serie de actos dirigidos a la recurrente. Santiago laboraba también en las oficinas localizadas en la Avenida Ponce de León. Según los hechos alegados en la demanda, la conducta de Santiago, que con-tinuó durante un período de dos (2) años, causó que “el ambiente de trabajo de la demandante se contaminara con un abuso continuo, creando un ambiente hostil”. Detalla-remos los incidentes que experimentó Sánchez, por cuanto éstos son de trascendental importancia para caracterizar la causa de acción incoada y, por lo tanto, para determinar el punto de partida de su término prescriptivo.
En septiembre de 1988 Santiago llamó á Sánchez du-rante horas laborables. Le dijo que ella era “bella, que le hacía falta un hombre como él, y que quería invitarla a cenar”, a lo que Sánchez se negó. Varios días después, otro compañero de Sánchez la llamó y le informó que Santiago iba de camino a visitarla; luego le dijo que “el tiburón iba tras su presa”. Tiempo después, Sánchez salió de su tra-bajo y procedió a llamar a un familiar desde un teléfono público ubicado frente a las facilidades de la Autoridad para que viniera a recogerla. Al terminar la conversación, se percató que Santiago se hallaba a su lado. Este le pidió hablar a solas, sin embargo, Sánchez trató de ignorarlo y cruzó la Avenida Ponce de León con la intención de esperar *896su familiar más cerca del edificio central de la Autoridad. Mientras ella caminaba, Santiago seguía hablándole. Cuando ella llegó al otro lado de la avenida, Santiago le gritó que si ella presentaba una querella en su contra, él le haría daño.
La conducta de Santiago hacia Sánchez continuó. En una ocasión, mientras Sánchez y una compañera de tra-bajo entraban al edificio de la Autoridad, Santiago les gritó “cachapas”; otras veces, éste le dejaba notas en su vehículo invitándola a un motel; le silbaba; ocasionó un altercado con el novio de Sánchez; además, le rayó el vehículo en dos (2) ocasiones y le enviaba flores a la oficina.
Por motivo de estos incidentes, Sánchez presentó tres (3) querellas ante la Oficina de Igualdad de Oportunidad en el Empleo de la Autoridad. En julio de 1989, después de la presentación de la segunda querella, una empleada de dicha oficina se comunicó con Sánchez para instarla a que desistiera de las querellas. Amada T. Nieves, entonces ad-ministradora de esa oficina, también trató de persuadir a Sánchez, señalándole que su reacción podía deberse más a una percepción que a una realidad y que, en todo caso, le correspondía a Sánchez detener a Santiago, llamándolo personalmente.
Con relación a la tercera querella, presentada por Sán-chez el 3 de abril de 1990, la Autoridad le comunicó me-diante carta de 6 de agosto de 1990, suscrita por Amada T. Nieves, lo siguiente:
Posteriormente y relacionado a los hechos presentados en su última querella, [3 de abril de 1990], se le informa que se reco-mendará la formulación de cargos disciplinarios al Sr. Ornar Santiago de acuerdo a la gravedad de estos nuevos hechos.
El proceso de formulación de cargos contra Santiago con relación a la última querella aparentemente continuó. En una carta de 10 de agosto de 1990, suscrita por José Oli-vencia Sepúlveda, Jefe de la Subdivisión de Relaciones In-dustriales de la Autoridad, se le informó a Sánchez que el *89715 de junio de 1990 la Autoridad le había formulado cargos a Santiago. Posteriormente, el 30 de mayo de 1991, el Ledo. Ramón Martínez Caballero, abogado de la Oficina de Procedimientos Especiales de la Subdivisión de Relaciones Industriales de la Autoridad, le comunicó que la vista ad-ministrativa para ventilar los cargos presentados contra Santiago estaba señalada para el 1ro de julio de 1991. No surge del expediente cuál fue el resultado de este proceso.
Alegando insatisfacción con la ejecutoria de la Autori-dad en relación con sus querellas, ya el 2 de julio de 1990 Sánchez había notificado su renuncia, la cual sería efectiva el 20 de julio siguiente. Sin embargo, como ya hemos seña-lado, las gestiones ante la Autoridad a raíz de las querellas presentadas por Sánchez continuaron. Sánchez incluso acudió a una entrevista con la señora Nieves el 18 de julio de 1990, donde se discutió el caso y se le informó que la investigación y el procesamiento de los cargos contra Santiago continuaban. Como hemos señalado, la vista para ventilar los cargos alegadamente se llevó a cabo el 1ro de julio de 1991, casi un (1) año después de que Sánchez pre-sentara su renuncia.
El 22 de julio de 1991, Sánchez y sus familiares presen-taron una acción civil en el entonces Tribunal Superior de Puerto Rico, Sala de San Juan, contra la Autoridad, Omar Santiago y otros. La demanda invocaba la aplicación de los Arts. 1802 y 1803 del Código Civil, 31 L.P.R.A. sees. 5141 y 5142; de la Ley Núm. 100 de 30 de junio de 1959, según enmendada, 29 L.P.R.A. see. 146 et seq., que prohíbe el discrimen por razón de sexo, entre otras razones, y las Sees. 7, 8 y 16 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1. En esen-cia, delineaba una acción por hostigamiento sexual me-diante la creación de un ambiente hostil de trabajo, pro-ducto de la conducta de un compañero de trabajo. Esta causa de acción está expresamente detallada en la Ley Núm. 17 de 22 de abril de 1988 (29 L.P.R.A. see. 155 et *898seq.), la cual es de aplicación a los hechos del caso de autos. (2)
Oportunamente, los demandados, excepto Ornar Santiago, solicitaron la desestimación de la demanda. Aduje-ron que las causas de acción por las que se reclamaba en la demanda estaban prescritas. Argüyeron que el término prescriptivo comenzó a contar desde el 2 de julio de 1990, dado que al menos desde esta fecha Sánchez tuvo conoci-miento del daño y pudo ejercitar la acción.(3)
La parte demandante se opuso oportunamente a la mo-ción de los demandados. Argüyó que las gestiones adminis-trativas ante la Autoridad habían interrumpido el período prescriptivo. En la alternativa, planteó que el ambiente hostil por el cual se reclamaba en la demanda prevaleció hasta el 20 de julio de 1990, fecha en que Sánchez efecti-vamente cesó sus labores en la Autoridad, por lo que en todo caso el período prescriptivo debió haber comenzado en esa fecha.
El tribunal sentenciador acogió en su totalidad los plan-teamientos esgrimidos por los demandados y desestimó la demanda. Concluyó que el término prescriptivo de un (1) año para las acciones bajo el Código Civil y la Ley Núm. 100, supra, comenzó a decursar en 1988, fecha en que Sán-chez tuvo conocimiento del daño alegado en la demanda por primera vez. También determinó que las gestiones de Sánchez ante la Autoridad no tuvieron efecto interruptor alguno sobre los términos prescriptivos de las acciones que luego presentaron en los tribunales. Citó lo resuelto por *899nosotros en Cintrón v. E.L.A., 127 D.P.R. 582 (1990). Se-ñaló que entre las gestiones ante la Autoridad y las accio-nes judiciales no existía identidad. En cuanto a la Ley Núm. 100, supra, citó el caso Srio. del Trabajo v. F.H. Co., Inc., 116 D.P.R. 823 (1986), y resolvió que la acción estaba prescrita puesto que no se presentó una acción ante la Uni-dad Antidiscrimen del Departamento del Trabajo, lo que hubiese interrumpido el término.
La parte demandante recurrente acudió ante nos solici-tando la revisión de la sentencia desestimatoria emitida por el tribunal de instancia. Señala que erró el tribunal sentenciador al desestimar la acción. En lo pertinente, le imputa al Tribunal de Primera Instancia haber errado “al desestimar la demanda ... ya que la acción administrativa interrumpió el término prescriptivo y, en la alternativa, el cómputo del término prescriptivo debe comenzar desde el 20 de julio de 1990”.(4) Por las razones que expondremos entendemos que a la parte recurrente le asiste la razón, por lo que dejaríamos sin efecto la sentencia recurrida.
H-H HH
La sentencia recurrida sostiene que ninguna de las ges-tiones efectuadas por Sánchez ante la Autoridad tuvo efecto alguno sobre el término prescriptivo de las acciones que posteriormente incoó judicialmente. Al así resolver no se sopesaron adecuadamente las particulares característi-cas de las acciones por hostigamiento sexual. Además, se omitió considerar la Ley Núm. 17, supra, y su historial.
La controversia principal que plantea el presente re-curso se resuelve atendiendo la clara intención legislativa respecto a la interrupción del término prescriptivo de las acciones por hostigamiento sexual. La Ley Núm. 17, supra, se aprobó con el particular propósito de prohibir el hosti-gamiento sexual en el empleo. Esta ley complementa las *900otras leyes que prohíben la discriminación en el empleo.(5) Atiende y define particularmente la vertiente del hostiga-miento sexual. Surge del Informe del Senado en torno al P. del S. 1437, predecesor de la Ley Núm. 17, supra, que la intención del legislador respecto al asunto que nos ocupa era en el sentido de que todo trámite interno de querella ante el patrono interrumpiría el período prescriptivo en favor del querellante. En este sentido expresó lo siguiente:
La medida no establece un término prescriptivo para las ac-ciones que se pueden radicar a su amparo debido a que este aspecto ya ha sido establecido en el artículo 1868 del Código Civil, 31 LPRA see. 5298 que fija el término de un año para las acciones de daños y perjuicios por responsabilidad extracon-tractual como lo es en el aspecto que recoge esta medida. Al estar establecido en el ordenamiento civil que es supletorio a esta medida, artículo 12 del Código Civil, 31 LPRA sec. 12, se configuran adecuadamente los diversos aspectos que están re-lacionados a esta ley, incluyendo todo lo relativo a la prescrip-ción de las acciones y su interrupción (artículo 1873, 31 LPRA see. 5303). En este sentido deberá interpretarse que, de acogerse voluntariamente un obrero a un procedimiento administrativo interno de una empresa, o de arbitraje, o en virtud de un conve-nio colectivo, se entenderá interrumpido el término prescriptivo, por todo el tiempo que duren estas gestiones. Informe de las Comisiones de lo Jurídico Civil, sobre Asuntos de la Mujer y del Trabajo y Asuntos del Veterano, sobre el P. del S. 1437 de 23 de marzo de 1988, lOma Asamblea Legislativa, 4ta Sesión Ordina-ria, págs. 15-16.
Al así disponer aludió al concepto de interrupción por gestiones de inteligencia entre las partes, que aplicamos en el caso de Casa Jaime v. Castro, 89 D.P.R. 702 (1963). El hecho de que en las ocasiones en que hemos analizado con-troversias sobre el efecto interruptor de gestiones extraju-diciales en relación con las acciones para reclamar indem-nización por violación a los derechos civiles no hayamos aplicado el referido criterio, no debe ser óbice para hacer valer aquí la expresa intención legislativa en este respecto. *901Tampoco debe serlo el hecho que después de nuestras de-cisiones al respecto el legislador no haya actuado para con-validar mediante legislación la intención reseñada. Des-pués de todo, no existe razón para que el legislador haya actuado de esa forma. Dichas decisiones, que discutiremos subsiguientemente en la presente opinión, no trataban el problema específico que se nos presenta en el caso de autos, por lo que no puede entenderse que ellas disponían de la presente controversia de forma contraria a la que resolvemos. Más aún, como veremos, los criterios que sos-tuvieron aquellas decisiones son enteramente aplicables a la controversia de marras.
Un breve análisis de las normas que anteriormente he-mos expuesto en cuanto a la interrupción de las acciones bajo la Ley Núm. 100, supra, mediante trámites ante la Unidad Antidiscrimen del Departamento del Trabajo o la Oficina Federal de Igualdad de Oportunidades en el Em-pleo (en adelante E.E.O.C.), refleja que éstas son entera-mente inaplicables a casos como el de autos. Sin embargo, los criterios de análisis que hemos utilizado en estas oca-siones, sí son de entera aplicación. Veamos.
En Srio. del Trabajo v. F.H. Co., Inc., supra, resolvimos que la notificación al patrono dentro del término prescriptive de una querella que presentó el empleado ante la Uni-dad Antidiscrimen del Departamento del Trabajo y Recur-sos Humanos, tuvo el efecto de interrumpir el término prescriptivo de la acción de daños y perjuicios que luego instó el Secretario del mencionado departamento en el foro judicial. Dicha notificación constituyó una reclamación extrajudicial, dado que los propósitos que perseguían la ac-ción administrativa y la acción judicial eran idénticos. Allí dispusimos que: “Resolver lo contrario iría en contra de la política pública del Estado, pues serán pocos los trabajado-res que acudirían en auxilio inicialmente al Departamento del Trabajo y Recursos Humanos por temor a que su recla-mación prescribiera.” Srio. del Trabajo v. F.H. Co., Inc., supra, págs. 827-828.
*902En atención al mismo criterio de identidad de propósi-tos, resolvimos en Cintrón v. E.L.A., supra, que la apela-ción de un empleado a la Junta de Apelaciones del Sistema de Administración de Personal (en adelante J.A.S.A.P.) de una orden del Departamento de Educación trasladando al empleado, no interrumpió el término prescriptivo de la ac-ción judicial para reclamar daños y perjuicios alegada-mente provocados por el traslado. Distinguiendo los esque-mas que presentaban las leyes involucradas en Srio. del Trabajo v. F.H. Co., Inc., supra (Ley Núm. 100, supra) y en Cintrón v. E.L.A., supra, pág. 594 (Ley de Personal del Ser-vicio Público de Puerto Rico), en este último dijimos que:
Bajo ese esquema legislativo, presente en Srio. del Trabajó v. F.H. Co., Inc., supra, era forzoso concluir que la presentación de la querella administrativa era la pretensión o reclamación extrajudicial eficaz para interrumpir el término prescriptivo.
Distinta es la situación bajo el esquema legislativo y remedial de J.A.S.A.P.(6)
Siguiendo las normas antes reseñadas, en Matos Motero v. Roche Products, Inc., 132 D.P.R. 470 (1993), resolvimos que la notificación al patrono de una copia de la querella presentada ante el E.E.O.C., alegando discrimen en el em-pleo, interrumpió el período prescriptivo para incoar una acción judicial bajo la Ley Núm. 100, supra. Es decir, esta notificación constituía una reclamación extrajudicial sufi-ciente, bajo las disposiciones pertinentes de nuestro orde-namiento civil, y tuvo el efecto de interrumpir el período prescriptivo para presentar en los tribunales de Puerto Rico la correspondiente acción judicial para reclamar el de-bido resarcimiento.
Cabe destacar que el criterio de identidad de propósitos utilizado en los reseñados casos no supone que la acción judicial y la gestión administrativa muestren completa identidad en cuanto a naturaleza, contenido y alcance, *903para que el término en relación con la primera quede inte-rrumpido por virtud del ejercicio de la segunda. Es decir, el criterio no requiere que se trate de una misma acción que se pueda presentar indistintamente en uno u otro foro, sino que busca atender los propósitos que se persiguen en ambos foros. En Cintrón v. E.L.A., supra, pág. 594, donde resolvimos que la apelación ante J.A.S.A.P. no interrumpía el período prescriptivo correspondiente, señalamos que:
... La Ley de Personal y su reglamento no conceden a J.A.S.A.P. la facultad de responsabilizar civilmente a las agencias admi-nistrativas que le violan los derechos estatutarios o constitucio-nales a los empleados públicos.
De ahí que se pueda entender que para que se inte-rrumpa el período prescriptivo pertinente, la gestión extrajudicial en estos casos debe permitir recobrar el resarci-miento que luego se busque bajo la acción judicial. Sin embargo, este elemento no es determinante en cuanto al asunto que nos ocupa. Es por ello que en Srio. del Trabajo v. F.H. Co, Inc., supra, y Matos Motero v. Roche Products, Inc., supra, resolvimos que las gestiones ante la Unidad Antidiscrimen del Departamento del Trabajo y el E.E.O.C., respectivamente, sí interrumpían el período prescriptivo de las acciones que eventualmente se presentaron ante los tribunales, aunque ninguna de las dos agencias tiene la facultad para hacer una concesión en daños, ordenando un resarcimiento económico. Las agencias, sin embargo, sí es-tán autorizadas a efectuar una determinación inicial de responsabilidad.
Lo que verdaderamente define el criterio de la identidad de propósitos entre una y otra acción es el esquema legis-lativo que viabiliza la actuación administrativa. En los ca-sos reseñados, en que hemos reconocido efecto interruptor a las gestiones extrajudiciales, hemos analizado si el es-quema sobre el cual se ciernen dichas gestiones “provee el medio de revelar la intención o voluntad del acreedor de conservar y exigir el derecho al resarcimiento de los daños y perjuicios sufridos”. Cintrón v. E.L.A., supra, pág. 595. *904En este caso no reconocimos efecto interruptor ya que los remedios que podía impartir J.A.S.A.P. se limitaban tan solo “a la reinstalación y al pago de los haberes dejados de percibir por los empleados públicos. Además, tales reme-dios se impon[ía]n a la agencia y no necesariamente al cau-sante del daño”. (Cita omitida.) Cintrón v. E.L.A., supra, pág. 594. De ahí que al acudir a J.A.S.A.P., el perjudicado en Cintrón v. E.L.A., supra, no demostró su intención de conservar su derecho al resarcimiento. En Srio. del Trabajo v. F.H. Co., Inc., supra, y Matos Molero v. Roche Products, Inc., supra, por el contrario, las acciones ante la Unidad Antidiscrimen del Departamento del Trabajo y el E.E.O.C., respectivamente, sí revelaban tal intención. Es-tas agencias, aunque no conceden daños o permiten direc-tamente un resarcimiento económico, hacen una determi-nación inicial de conducta ilegal que establece, aunque sólo sea preliminarmente, la responsabilidad de alguna persona, natural o jurídica, por conducta discriminatoria con-traria a la ley. El propósito de las actuaciones administra-tivas en estos casos era identificar la ilegalidad de la conducta discriminatoria de una persona.
El esquema creado por la Ley Núm. 17, supra, es similar al que tuvimos presente en los casos en que determina-mos que las actuaciones extrajudiciales han interrumpido el período prescriptivo, aunque el trámite que promueve la Ley Núm. 17, supra, no necesariamente contempla el acu-dir a una agencia administrativa. En su Art. 1 (29 L.P.R.A. see. 155), se estableció la política pública del Estado en torno al hostigamiento sexual. Allí se dispuso lo siguiente:
Esta Asamblea Legislativa resuelve y declara como política pública del Estado Libre Asociado de Puerto Rico que el hosti-gamiento sexual en el empleo es una forma de discrimen por razón de sexo y como tal constituye una práctica ilegal e inde-seable que atenta contra el principio constitucional establecido de que la dignidad del ser humano es inviolable. Es la intención de esta Asamblea Legislativa prohibir el hostigamiento sexual en el empleo, imponer responsabilidades y fijar penalidades. Art. 1 de la Ley Núm. 17, supra, 29 L.P.R.A. sec. 155.
*905La ley define lo que constituye hostigamiento sexual en el empleo (Art. 3 (29 L.P.R.A. sec. 155b)); fija las instancias en las que será responsable el patrono por conducta cons-titutiva de hostigamiento sexual (Arts. 5-9 (29 L.P.R.A. secs. 155d-155h)), y establece los deberes del patrono (Art. 10 (29 L.P.R.A. sec. 155i)). Entre estos deberes es necesario resaltar el dispuesto en el inciso (d) del Art. 10, supra. Se dispone allí qué:
Todo patrono tiene el deber de mantener el centro de trabajo libre de hostigamiento sexual e intimidación y deberá exponer claramente su política contra el hostigamiento sexual ante sus supervisores y empleados y garantizará que puedan trabajar con seguridad y dignidad. Cumpliendo con la obligación que se le impone al patrono de prevenir, desalentar y evitar el hosti-gamiento sexual en el empleo, éste deberá tomar las medidas que sean necesarias o convenientes con ese propósito inclu-yendo, pero sin limitarse, a las siguientes:
(d) Establecer un procedimiento interno adecuado y efectivo para atender querellas de hostigamiento sexual. Art. 10(d) de la Ley Núm. 17, supra, 29 L.P.R.A. sec. 155i(d).
Es así como la ley promueve que, en aras de eliminar el problema del hostigamiento sexual en el empleo, el pa-trono se asegure del cumplimiento con la ley mediante pro-cesos internos efectivos. De esta forma también se fomenta la pronta solución extrajudicial de estos problemas y la preservación de un ambiente laboral que propicie el máximo rendimiento y la garantía a todo empleado de la “protección contra riesgos para su salud o integridad personal en su trabajo o empleo ...”. Art. II, Sec. 16, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 327.
En cumplimiento con los deberes que promueve la ley contra el hostigamiento sexual en el empleo, y particular-mente el que requiere el establecimiento de un procedi-miento interno para la atención de querellas por hostiga-miento sexual, la Autoridad creó la Oficina de Igualdad de Oportunidades en el Empleo. Ésta, entre otras, tiene la responsabilidad de tramitar inicialmente las querellas que se le presentan por alegados actos de hostigamiento *906sexual. Son responsables de investigar los hechos alegados en la querella. De sus gestiones se emiten determinaciones en torno a la responsabilidad del querellado y recomenda-ciones sobre el curso a seguir en tomo a la querella. De ser necesario, se refiere el caso a otras unidades de la Autori-dad con el fin de establecer la responsabilidad del quere-llado.
Vemos así que el esquema creado por la Ley Núm. 17, supra, aplicable al caso de autos, tiene como uno de sus propósitos el fijar responsabilidades por los alegados actos de hostigamiento sexual, mediante el trámite interno que a los efectos cree el patrono en cumplimiento con la ley. Este es el mismo propósito que perseguiría la parte perjudicada mediante el proceso judicial correspondiente, con la única diferencia de que en este último caso le sería accesible al perjudicado una indemnización económica por los daños sufridos, lo cual obviamente no está disponible mediante el trámite intemo ante el patrono. Se cumple así el principio de identidad en los propósitos que hemos resaltado como determinante para fines de disponer sobre la efectividad interruptora del trámite extrajudicial en cuanto a la acción judicial.
Así es que, tal cual sostiene la recurrente, de haber co-menzado a decursar el período prescriptivo antes de 20 de julio de 1990, cuando Sánchez efectivamente dejó de traba-jar en la Autoridad, el mismo había sido interrumpido me-diante las gestiones efectuadas por Sánchez ante la Auto-ridad, y no comenzó a decursar hasta el 20 de julio de 1990. Aquí, como en Srio. del Trabajo v. F.H. Co., Inc., supra, págs. 827-828, “[r]esolver lo contrario iría en contra de la política pública del Estado, pues serán pocos los trabajado-res que acudirían ... inicialmente [a su patrono] por temor a que su reclamación prescribiera”.
Además, de lo anterior, queremos dejar constancia de nuestra profunda preocupación con relación a lo discutido por algunos Jueces de este Tribunal respecto al punto de partida del período prescriptivo de las acciones por hosti-gamiento sexual, en su vertiente de ambiente hostil. En *907este sentido, se trata de sostener la postura de que en estos casos sería de aplicación la doctrina de los daños sucesivos. Se señala que en estos casos, para que la acción no pres-criba, es necesario probar que “[a]l menos uno de los ale-gados incidentes sufridos por la parte demandante debe haber ocurrido dentro del año anterior a la presentación de la demanda (Énfasis suplido.) Opinión disidente del Juez Asociado Señor Hernández Denton, pág. 922. Dicha postura no considera la particular naturaleza de las situa-ciones que se producen cuando se crea un ambiente hostil.
Sucintamente, esta acción no está necesariamente cons-tituida por actuaciones concretas o fácilmente discernibles. Esto es particularmente cierto en nuestra sociedad, donde la conducta que hoy calificamos como hostigante desafor-tunadamente ha formado parte de nuestro folklore du-rante décadas. Tampoco se crea el ambiente hostil necesa-riamente por la ocurrencia de un sólo acto. Por el contrario, por su propia naturaleza, esta acción ordinariamente pre-sentará una serie de actos que en conjunto producirán el efecto dañino. Ello se reconoce implícitamente en la des-cripción que al respecto contiene la Ley Núm. 17, supra. En su citado Art. 3 dispone dicha ley, en lo pertinente:
El hostigamiento sexual en el empleo consiste en cualquier tipo de acercamiento sexual no deseado, requerimientos de fa-vores sexuales y cualquier otra conducta verbal o física de na-turaleza sexual, cuando se da una o más de las siguientes cir-cunstancias:
(c) Cuando esta conducta tiene el efecto o propósito de inter-ferir de manera irrazonable con el desempeño del trabajo de esa persona o cuando crea un ambiente de trabajo intimidante, hos-til u ofensivo. 29 L.P.R.A. sec. 155b(c).
Igualmente, esta característica ha sido reconocida en nuestra jurisprudencia. Al respecto hemos indicado que:
A fin de cuentas, la pregunta de umbral en toda reclamación de acuerdo con [la modalidad de hostigamiento sexual por am-biente hostil] es si la alegada conducta constitutiva de hostiga-miento fue lo suficientemente severa y ofensiva como para al-terar las condiciones del empleo y crear un ambiente de trabajo *908abusivo. Rodríguez Meléndez v. Supermercado Amigo, Inc., 126 D.P.R. 117, 132 (1990).
Estas particulares características de la acción por hos-tigamiento sexual por ambiente hostil hacen que la misma no sea fácilmente discernible. La situación se agrava cuando vemos el criterio que ha adoptado la ley para de-terminar la ocurrencia del hostigamiento. Dice ésta que:
Para determinar si la alegada conducta constituye hostiga-miento sexual en el empleo se considerará la totalidad de las circunstancias en que ocurrieron los hechos. La determinación de la legalidad de una acción se hará basada en los hechos de cada caso en particular. Art. 4 de la Ley Núm. 17, supra, 29 L.P.R.A. sec. 155c.
En el mismo sentido hemos dispuesto en el pasado que “el asunto a decidir es si la conducta degradante, así como los gestos y las expresiones sexuales, han causado en el demandante tal ansiedad y han debilitado su estima pro-pia y confianza, que han contaminado impermisiblemente las condiciones del empleo”. Rodríguez Meléndez v. Sup. Amigo, Inc., supra.(7) De lo anterior se puede colegir lo one-roso que sería para la víctima de este tipo de discrimen la aplicación de la postura que sostienen hoy algunos Jueces de este Tribunal. Nótese que se le estaría pidiendo a esta persona que pudiera identificar, bajo los efectos que produce el hostigamiento, lo que es extremadamente difícil determinar aun para un tribunal, dentro de un proceso adversativo. Es decir, en el presente caso se le estaría pi-diendo a Sánchez que hubiera identificado, para fines de la acción por ambiente hostil, cuáles de los actos de Santiago *909produjeron un ambiente de trabajo intimidante, hostil u ofensivo, para que ella supiera que desde esa fecha comen-zaba a decursar el período prescriptivo de un (1) año. Más aún, se le estaría exigiendo que no se equivocara al anali-zar un acto, puesto que de entender ella que cierta con-ducta forma parte del patrón que contribuyó a la creación del ambiente hostil y que desde esa fecha comenzaba a decursar el período prescriptivo, si un tribunal determi-nara lo contrario con posterioridad, ella perdería el dere-cho a exigir resarcimiento. Se hace muy difícil identificar este punto, más aún cuando, como en el presente caso, las personas llamadas a investigar las querellas por hostiga-miento sexual tratan de persuadir al promovente de la ac-ción para que desista de la misma, indicándole que todo puede ser, más un producto de su imaginación que otra cosa.
Esta situación podría, desgraciadamente, ser más la norma que la excepción. Así lo reconoció la Legislatura al aprobar la Ley Núm. 17, supra. Al respecto se dijo en el Informe del P. del S. 1437:
El hostigamiento sexual es un ... problema escondido bajo un manto de silencio y minimization. Se le trata como un asunto personal fuera del ámbito de la responsabilidad patronal asu-miendo que el control de la situación le corresponde a la parte perjudicada.
Plantear que el hostigamiento sexual es un problema personal es pasar por alto la relación de poder que hay de manera explícita e implícita en toda manifestación de hostigamiento sexual.
Plantear que la parte perjudicada es la que tiene que frenar el hostigamiento sexual es pretender que ésta asuma el control sobre una situación cuya autoridad principal recae en la figura del patrono. Informe de la Comisión Especial de Asuntos de la Mujer sobre el P. de la C. 1437 de 9 de marzo de 1988, lOma Asamblea Legislativa, 4ta Sesión Ordinaria, pág. 2.
*910Es esta visión la que probablemente provoca que en mu-chas ocasiones las personas que son víctimas de hostiga-miento sexual no lo reporten a las autoridades.(8)
Estas características del problema han sido también re-conocidas en otros estudios. Por ejemplo, en el estado de Nueva York el Gobernador creó una comisión para analizar el problema del hostigamiento sexual en todas las esferas. A partir de 1992 la comisión llevó a cabo la investigación. Respecto a los hallazgos se ha expresado lo siguiente:
What the Task Force learned from this unprecedented effort can be stated in sum sexual harassment exists in workplaces and educational institutions across the State of New York. It is a deeply rooted, multi-faceted, pervasive problem that has devastating economic, physical, and emotional consequences not only for its victims, but for their families, their communities, their co-workers, and their employers. Sexual harassment demands comprehensive, compassionate and reasoned solutions that focus on prevention.
From the testimony of victims, the Task Force gained an understanding of the behaviors that constitute sexual harassment. Sexual harassment is about the abuse of power. It is not about sex. It is not about romance. Sexual harassment raises difficult and frightening issues about sexuality, power, personal relationships, and the ways in which we value or devalue individuals. The silence of the victims of sexual harassment, a direct result of the fear and humiliation they feel and of society’s persistent refusal to believe their claims, has contributed to our ability to deny the gravity and extent of the problem. Yet, sexual harassment is real, and its impact is devastating.
*911The victims of sexual harassment are young and old, African American, Latino, Asian American, white, Native American, high ranking executives and clerks, students and teachers, rich and poor. The experience of sexual harassment victims is shockingly similar, regardless of the characteristics of the victim, the employer, the educational institution, or the community in which it occurs. Victims who do not make formal complaints (95% of all victims, according to studies) suffer terrible personal consequences. They blame themselves for somehow provoking the harassment, they doubt their own judgment about what has happened to them, they change their work or study patterns and give up opportunities in order to avoid harassers or those who support them, and they often suffer physical and psychological damage as a result. They also lose trust in and respect for their employers or teachers.
Victims who do make formal complaints suffer as much or more. They often are isolated by their employers, co-workers, teachers, and fellow students. They are threatened, intimidated, doubted, and often retaliated against. Virtually every victim with whom the Task Force met had lost a job, and in some cases a career, subsequent to making a complaint about sexual harassment. Some even had their lives and their families threatened. Many of the victims were blackballed from the industries in which they worked. Others depleted their savings or lost their homes trying to pay for their litigation costs. None got rich from their lawsuits. Indeed, none was ever made whole, even when they prevailed in court. (Énfasis suplido.) J.I. Avner, Sexual Harassment: Building a Consensus for Change, 3 (Núm. 3) Kan. J.L. & Pub. Pol’y 57, 58 (1994).
A1 resolver casos como el presente, que inciden sobre un problema social tan trascendental y dañino, debemos con-siderar estas particularidades.
En nuestra jurisdicción impera la teoría cognoscitiva del daño, para fines de determinar el punto de partida de las acciones en daños y perjuicios. La misma postula que el período prescriptivo de una acción civil por daños y perjui-cios comienza a decursar desde que el agraviado tuvo co-nocimiento del mismo, según sostiene el Art. 1868 del Có-digo Civil, 31 L.P.R.A. see. 5298. No se puede olvidar, sin embargo, que el Art. 1869 del mismo cuerpo legal, 31 L.P.R.A. see. 5299, dispone que: “El tiempo para la pres-cripción de toda clase de acciones, cuando no haya disposi-ción especial que otra cosa determine, se contará desde el día en que pudieran ejercitarse.” (Enfasis suplido.) En *912atención a estas disposiciones y de conformidad con la ten-dencia liberal en la doctrina civilista en lo relativo a la prescripción, hemos dicho que “el verdadero punto de par-tida para el inicio del término prescriptivo de una acción de daños y perjuicios es la fecha que el agraviado supo del daño y pudo ejercitar su acción”. (Enfasis en el original.) Vega v. J. Pérez & Cía., Inc., 135 D.P.R. 746, 754 (1994). “Evidentemente se trata de un asunto que admite ajustes judiciales, según lo requieran las circunstancias y nuestras nociones sobre lo que es justo .... Conforme a [la tendencia liberal a la que hemos aludido], por consideraciones de jus-ticia, se estima que el término para ejercer las acciones corre a partir, no desde que se sufre el' daño reparable, sino desde que se conocen los otros elementos necesarios para poder ejercer la acción.” Vega v. J. Pérez & Cía., Inc., supra, pág. 754.(9)
Estos principios normativos deben guiar nuestro ánimo al decidir sobre el punto de partida del período prescriptivo correspondiente a las acciones por la creación de un am-biente hostil de trabajo. La postura adoptada por algunos Jueces de este Tribunal, respecto a la aplicación de los principios de daños sucesivos, aunque aparenta estar en conformidad con la doctrina civilista, se aparta perjudicial-mente de las situaciones de hecho sobre las cuales sería de aplicación la norma que allí se propone. Después de todo:
La institución de la prescripción extintiva aspira a asegurar la estabilidad de la propiedad y la certidumbre de los demás derechos. Su innegable necesidad y valor responden a “una pre-sunción legal de abandono, derivada del hecho del transcurso de un tiempo determinado sin reclamar un derecho”. Sin embargo, ninguno de los intereses a los cuales responde es abso-luto —de un lado salvaguardar un derecho y del otro darle ca-rácter definido a la incertidumbre de una posible reclamación— sino que deben ser aquilatados en su justa proyección. Colón Prieto v. Géigel, 115 D.P.R. 232, 243 (1984).
*913Nuestras decisiones respecto a esta figura deben aten-der los hechos sobre los cuales será de aplicación la norma que esbocemos.
La referencia que hacen algunos jueces a la doctrina federal creada jurisprudencialmente, conocida como el continuing doctrine violation, omite considerar las críticas de que ha sido objeto cuando se trata de su aplicación a accio-nes por ambiente hostil. Al respecto se resalta que la adop-ción de dicha doctrina precedió al nacimiento de la causa de acción por ambiente hostil bajo el Título VII de la Ley Federal de Derechos Civiles. Su aplicación a las situacio-nes que hasta entonces habían caracterizado las acciones bajo la referida legislación no produjo críticas significa-tivas. Entonces se trataba de acciones discriminatorias concretas: rechazo de oportunidades de promoción, degra-dación, traslado, disminución de sueldo y despido. Como hemos visto, la naturaleza de la acción por hostigamiento sexual a base de la creación de un ambiente hostil, no per-mite tan clara demarcación de los actos constitutivos de hostigamiento o discrimen. Por lo tanto, la aplicación de los principios de dicha doctrina en nuestra jurisdicción, vía la doctrina de los daños sucesivos, produciría un desface en la observancia de los intereses que debemos tutelar por medio de la figura de la prescripción extintiva.(10)
En estos casos la atención principal debe recaer sobre el ambiente que ha producido la conducta y no sobre cada acto por separado. El término prescriptivo en acciones por la creación de un ambiente hostil de trabajo debe comenzar a decursar desde que cese dicho ambiente. Esta norma re-conoce que el término prescriptivo por la creación de un ambiente hostil debe comenzar a decursar cuando se disi-pan las circunstancias que podrían entorpecer el ejercicio de la acción. La norma tampoco perjudica indebidamente al patrono, puesto que en la medida en que esté presente el *914ambiente hostil éste tendrá la oportunidad de conocer los hechos y tratar de remediarlos.
Por las razones esbozadas, concurrimos. Dejaríamos sin efecto la sentencia recurrida y devolveríamos el caso al tribunal de instancia para la continuación de los procedi-mientos de forma consistente con lo aquí esbozado.(11)
— O —

 Cabe señalar que en instancia nunca se celebró una vista evidenciaría. Las determinaciones de hecho que consignó el tribunal en su sentencia desestimatoria surgen de los documentos que presentaron las partes en relación con la moción de los demandados para que se desestimara la demanda por prescripción. Para fines de la procedencia de la moción de los demandados, habida cuenta de que en ella se pre-sentaron los documentos y se alegaron hechos no contenidos en la demanda, eran de aplicación los criterios de la figura procesal de la sentencia sumaria, contenidos en la *895Regla 36 de Procedimiento Civil, 32 L.P.R.A. Ap. III. No obstante lo anterior, habién-dose resuelto el presente caso en instancia bajo los parámetros de una moción de desestimación, y por ser de gran importancia para el adecuado análisis del presente recurso, expondremos los hechos que surgen de la demanda y que no fueron contro-vertidos por la parte demandada durante los procedimientos en instancia.


 Recordemos que “[c]ualquier defecto en la denominación del pleito o en la súplica del remedio, no será óbice para que el tribunal conceda el remedio que pro-ceda de acuerdo con las alegaciones y la prueba”. Regla 70 de Procedimiento Civil, 32 L.P.R.A. Ap. III.


 La demanda también incorporaba una causa de acción a base del Título VII de la Ley Federal de Derechos Civiles. Con relación a ésta los demandados argüyeron que procedía su desestimación dado que Sánchez no había cumplido con el requisito jurisdiccional de presentar una querella ante el Equal Employment Opportunity Commission (en adelante E.E.O.C.). La parte demandante no se opuso oportuna-mente a esta defensa. El tribunal sentenciador acogió la postura de los demandados y desestimó esta causa de acción. No está planteada ante nos la corrección de esta actuación.


 El 20 de julio de 1991 era sábado, por lo que al amparo de esta tesis el último día hábil para presentar la demanda fue el lunes 22 de julio de 1991.


 Particularmente la Ley Núm. 69 de 6 de julio de 1986 (29 L.P.R.A. see. 1321 et seq.) y la Ley Núm. 100 de 30 de junio de 1959, según enmendada, 29 L.P.R.A. see. 146 et seq.


 En Cintrón v. E.L.A., 127 D.P.R. 582, 594 (1990), también expresamos en la nota al calce número 6: “Semejante esquema legislativo y remedial al de Srio. del Trabajo v. F.H. Co., Inc., lo encontramos en ... la Ley Núm. 17 de 22 de abril de 1988 (29 L.P.R.A. see. 155 et seq.), sobre hostigamiento sexual....”


 La problemática se agrava aún más si consideramos cuál será la perspectiva desde la cual se analizará la conducta para determinar la creación del ambiente hostil vedado; es decir, será un criterio subjetivo o uno objetivo; si es objetivo, será bajo el consabido concepto de la persona prudente y razonable. Para una discusión respecto a este problema en la jurisdicción federal, véanse: Comments, Sexual Harassment from the Victim’s Perspective: The Need for the Seventh Circuit to Adopt the Reasonable "Woman Standard, 77 Marq. L. Rev. 85 (1993); E .A. Glidden, Tfie Emergence of the Reasonable Woman in Combating Hostile Environment Sexual Harassment, 77 Iowa L. Rev. 1825 (1992).


 A esta conclusión llegaron las Comisiones sobre Asuntos de la Mujer, Jurídico Civil, Trabajo y Asuntos del Veterano, de la Cámara de Representantes de la lOma Asamblea Legislativa, después de un estudio exhaustivo que se les comisionara me-diante la R. de la C. 482. Dijeron en el Informe que al efecto redactaron:
“1. La práctica del [Hostigamiento [sjexual en el empleo [que] existe en Puerto Rico no obstante su magnitud e incidencia no se ha estudiado sobre una base empí-rica y factual por causa de no existir verdadera conciencia del problema, falta de los recursos disponibles [sic] para realizar dicho estudio y porque las víctimas en la mayoría mujeres, son renuentes a exponer el problema ante las autoridades.
2. “La renuncia [sic] de las víctimas a ocultar hechos de hostigamiento sexual en el empleo se debe al temor del rechazo de la sociedad, se atente contra su honestidad y a que se tomen represalias contra ellas y pierdan el empleo.” (Enfasis suplido.) Informe de las Comisiones sobre Asuntos de la Mujer, Jurídico Civil, Trabajo y Asun-tos del Veterano sobre la R. de la C. 482 de 13 de enero de 1985, lOma Asamblea Legislativa, 2da Sesión Ordinaria, pág. 11.


 Para la aplicación de estos principios, véanse: Vega v. J. Pérez & Cía., Inc., 135 D.P.R. 746 (1994); Riley v. Rodríguez de Pacheco, 119 D.P.R. 762 (1987); Colón Prieto v. Géigel, 115 D.P.R. 232 (1984).


 Para una crítica de la aplicación del continuing violation doctrine a casos de ambiente hostil en la jurisdicción federal, véase Paetxold & O’Leary-Kelly, Continuing Violations and Hostile Environment Sexual Harassment: When is Enough, Enough?, 31 American Business L.J. 365 (1993).


 Respecto al comienzo del término prescriptivo de la acción por despido cons-tructivo, al aplicar lo resuelto en Delgado Rodríguez v. Nazario de Ferrer, 121 D.P.R. 347 (1988), se debe reconocer como criterio rector la finalidad de la decisión sobre el despido, desde la perspectiva del patrono. En Delgado Rodríguez v. Nazario de Ferrer, supra, no era razonable entender que el patrono habría de cambiar su parecer respecto al despido, después de haberle notificado el mismo al empleado. De ahí que el criterio de la finalidad imponía la decisión de que al notificársele el despido, el empleado advino en conocimiento del daño; desde ese momento comenzó a decursar el período prescriptivo correspondiente. En el caso de autos, por el contrario, de la notificación por el empleado de su intención de renunciar, junto a las demás circuns-tancias esbozadas, no surge el cumplimiento del criterio de la finalidad. Aquí la finalidad surgió al momento de hacerse efectiva la renuncia.